HENRIOD, Justice.
Appeal from a foreclosure judgment. Affirmed. Costs to respondent.
Real and personal property were mortgaged by Givan’s Inc. to secure a loan. A group of its shareholders who were not signatories to the mortgage and note and not litigants here, in writing pledged' their personal stock to secure the loan. After the second payment on the note, the mortgagor defaulted. The mortgagee waived any claim against the personal shares mentioned. In the foreclosure proceedings the mortgagor complained that the court did not require sale of such stock first in at least partial satisfaction of the' debt, which is the basis for this appeal.
*302It-appears to us that the answer- to de- > fendants’ contention is that the stock did not belong to the mortgagor, and that the mortgagee need look only to the mortgagor’s property to satisfy the debt, being free to waive any rights in any property pledged by volunteers not parties to the mortgage. The best that might be said with respect to the pledging of the individual stock is that it could have been subjected to payment of the loan if the
property mortgaged by the mortgagor failed to produce sufficient to satisfy the mortgage debt.
McDonough, c. j., and crockett, WADE, and WORTHEN, JJ., concur.